DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the at least one space element surrounding the screen wheel over a portion of its circumference, does not reasonably provide enablement for the at least one spacer element surrounding the screen wheel over 80% or 90% of its circumference.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The written description recites in paragraph 19, the spacer elements surround the screen wheel over more than 90% of its circumference. It is clear from the written description and from the figures, the only way for the spacer element to surround the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spacer element" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one spacer element”.
The term “a large number of screen sections” in claim 1 is a relative term which renders the claim indefinite. The term “a large number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim are not clearly defined as one of ordinary skill in the art is not given any guidance as to how many screen sections would .
Claim 1 recites the limitation "the regions of the screen wheel" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the screen sections lie within a region of the screen wheel which can be flowed through and to which fluid pressure can be applied and can be flowed through and fluid pressure can be applied lie with a pretensioned surface which is clamped by the housing clamping elements”.
Claim 1 recites the limitation "the center" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the center of the screen wheel”.
Claim 2 recites the limitation "the side facing away from the flow channel".  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite or specify to what structure “the side” is referring. Additionally, there is no recitation of a flow channel in claim 1. For examination purposes a support point and engagement point located anywhere on the housing will be deemed to meet the limitations of the claim.
Claim 7 recites the limitation "the feed element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a feed element”.
Claim 8 recites the limitation "the feed element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a feed element”.

Claim 13 recites the limitation "the spacer element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one spacer element”.
Claim 14 recites the limitation "the spacer element".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one spacer element”.
Claim 15 recites the limitation "the upper half of the filter device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an upper half of the filter device”.
Claim 15 recites the limitation "the support and engagement points".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a support point and the engagement point”.
Claim 19 recites the limitation "the upper half of the filter device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an upper half of the filter device”.
Claim 19 recites the limitation "the support and engagement points".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a support point and the engagement point”.

The additional claims are rejected as depending from one of the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gneuss US 5,362,223.


Claims 2-4, 6, 9-12, 19 and 20, Gneuss further teaches a support point (at 5) and the engagement point are each arranged in a region of the housing (fig. 1-2); the drive device is capable of affecting a feed force on the screen wheel and the vector of the feed force extends outside the pretensioned surface (fig. 1-2); the screen wheel is provided with toothing (19) in the region of its outer circumference and the drive element .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gneuss US 5,362,223 in view of Gneuss et al. US 2016/0288396.

Gneuss ‘223 teaches the filter device of claim 6 and further teaches the screen wheel has a symmetrical toothing (19) and a feed element (16) but does not teach the feed element is a rotatably mounted pinion.
Gneuss ‘396 teaches a filter device comprising a housing having an inlet and discharge plate and a screen wheel (2) arranged between the plates, a drive device .

Allowable Subject Matter
Claims 5 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5 and 13-16, the closest prior art to Gneuss ‘223 teaches the filter device of claim 1 but does not teach the screen wheel being surrounded by the at least one spacer element across more than 80% or 90% of its circumference nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Claims 15 and 16 are allowable as depending from claim 14.
Claim 17, the closest prior art to Gneuss ‘223 teaches the filter device of claim 1 but does not teach an angle of less than 60 degrees is included between the vectors of the resulting friction force acting in the pretensioned surface and the feed force at the engagement point nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Claim 18 is allowable as depending from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778